DETAILED OFFICE ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0110661; hereinafter, Lee).  
Regarding claim 1, Lee discloses:
a mask assembly 100 (Figs. 1-3, ¶ [0032]) comprising: 
a frame 110 (Fig. 1, ¶ [0033]) defining a first opening area 112 (Fig. 1, ¶ [0033]); 
a first mask 120 (Fig. 1, ¶ [0034]) on the frame 110 and defining a plurality of second opening areas 122 (Fig. 1, ¶ [0035]) that overlap the first opening area 112 (Fig. 1); and 
a second mask 130 (Figs. 1-2, ¶ [0037]: the combination of stick masks 130a-130e read on the claimed second mask) fixed to the frame (Figs. 1-2, ¶ [0033]: “frame 110 may include a protrusion part 11 to which the stick masks 130 may be fixed”), crossing the plurality of second the x-direction reads on the first direction), and comprising: 
a body portion 132 (Figs. 1-3) overlapping the first mask 120 (Figs. 1-3); 
a blocking portion (Figs. 1-3: the portion between the patterns 131 in adjacent stick masks (e.g. 130a/130b), in the x-direction, read on the blocking portion) overlapping each respective one of the second opening areas 122 (Figs. 1-3); and 
a pattern portion 131 (Figs. 1-3) between the body portion 132 (Fig. 1-3) and the blocking portion, and defining a plurality of holes (¶ [0037]: “plurality of deposition features (e.g., “through holes”); and 
wherein a width of the blocking portion (Figs. 1-3: the portion between the patterns 131 in adjacent stick masks (e.g. 130a/130b), in the x-direction) of the second mask 130 (Figs. 1-3) is smaller than a width of each corresponding one of the second opening areas 122 (Figs. 1-3) of the first mask 120, in the first direction (Figs. 1-3: x-direction) and a second direction (Figs. 1-3: y-direction) perpendicular to the first direction (see annotated Figures 2 and 3 below).
Regarding claim 2, Lee further discloses wherein the second mask 130 (Figs. 1-2) extends in a lengthwise direction of the first mask 120 (Figs. 1-2). 
Regarding claim 3, Lee further discloses wherein the second mask 130 (Figs. 1-2) extends in a widthwise direction of the first mask 120 (Figs. 1-2). 
Regarding claim 4, Lee further discloses wherein the blocking portion has a width (Figs. 1-3: the portion between the patterns 131 in adjacent stick masks 130a/130b, in the x-direction, read on the blocking portion) substantially equal to a width of the pattern portion (Figs. 1-3: the width of the pattern portions 131 and the blocking portion (regions between the pattern portions) are substantially equal in the y-direction). 
Regarding claim 8, Lee further discloses wherein a shape of each of the plurality of holes comprises one of a circle, an ellipse, or a polygon on a plane (Figs. 1-3 and 5A). 
Regarding claim 10, Lee further discloses wherein the second mask 130 (Fig. 5B) is bent at an end thereof to extend toward a side surface of the frame 110 (Figs. 4-5), and is fixed to the frame (Figs. 1-2, ¶ [0033]: “frame 110 may include a protrusion part 11 to which the stick masks 130 may be fixed”).
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    955
    775
    media_image1.png
    Greyscale

[AltContent: textbox (Width of the second opening areas)][AltContent: textbox (Width of the “blocking portion” is this space between the patterns in the x-direction)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    801
    654
    media_image2.png
    Greyscale

[AltContent: textbox (Width of the “blocking portion” is this space between the patterns in the x-direction)][AltContent: textbox (Width of the second opening areas in the x-direction and y-direction)]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0110661; hereinafter, Lee), as applied to claim 1 above; and claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of Moon et al. (US 2017/0141314; hereinafter, Moon).  
Regarding claims 5-7, Lee disclose the mask assembly of claim 1, as set forth above.  However, Lee does not disclose:
(i) wherein the blocking portion and the pattern portion have an area in a range from about 1% to about 50% of an area of the second opening areas; and
(ii) wherein the plurality of holes have an area in a range from about 50% to about 80% of an area of the pattern portion; and
(iii) wherein the second mask has a thickness in a range from about 80µm to about 300 µm. 
Regarding the claimed ranges, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Furthermore, where patentability is said to be based upon particular chosen range or In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, the specification does not provide evidence that the claimed ranges of “about 1% to about 50%,” or “about 50% to about 80%,” or “about “80µm to about 300 µm” are critical to the invention or yield unexpected results.  Furthermore, such ranges would have been obvious to try for one of ordinary skill in the art at the time of the invention, because the range may be optimized during routine experimentation, depending upon the desired properties of the pattern mask layer and the mask assembly.
Regarding claim 11, Lee does not disclose wherein each of the first mask and the second mask comprises one of stainless steel (SUS), an invar alloy, nickel (Ni), cobalt (Co), a nickel alloy, or a nickel-cobalt alloy.  However, Moon discloses an analogous mask assembly (Fig. 1), wherein each of the first mask 153 (Figs. 1-3) and second mask 152 (Figs. 1-3) comprise an invar alloy, nickel (Ni), cobalt (Co), a nickel alloy, or a nickel-cobalt alloy (¶ [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to form the mask frame and the first and second masks using an invar alloy, because of the material’s low thermal expansion coefficient, and thus, improve the reliability of the mask assembly.  Furthermore, such materials (an invar alloy, nickel (Ni), cobalt (Co), a nickel alloy, or a nickel-cobalt alloy) are well-known and conventional in the mask assembly art, and thus, would have been obvious to try, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability, as a matter of obvious design choice. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0110661; hereinafter, Lee), as applied to claim 1 above, and further in view of Kim (US 2014/0331926).
Regarding claim 9, Lee discloses all the limitations of the claim, as forth above in the rejection of claim 1.  However, Lee does not disclose wherein the frame defines a groove at a position overlapping the second mask, and wherein a shape of the second mask is such that a portion of the second mask is configured to be inserted into the groove.  However, Kim discloses an analogous mask assembly (Figs. 1-2), comprising a mask frame 110 (Fig. 2, ¶ [0039]) and a plurality of unit masks 120 (Fig. 2, ¶ [0039]).  Kim further discloses wherein the frame defines a groove 112 (Fig. 2) at a position overlapping the second mask 120, and wherein a shape of the second mask 120 is such that a portion of the second mask 120 is configured to be inserted into the groove 112 (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to form the frame with grooves defined therein, and form the second mask with a shape such that a portion of the second mask is configured to be inserted into the groove, for the purpose of improving the welding of the second mask to the frame, and thus, improving the reliability of the mask assembly.

Response to Arguments
Applicant's arguments filed September 17, 2021, have been fully considered but they are not persuasive.  Regarding the rejection of claim 1, Applicant argues the Fig. 3 of Lee “fails to depict the width of the blocking portion and the width of the second opening area each being in a direction along a length direction of the [alleged] second mask [130], as Lee not the x-direction.” The argument is not persuasive.  Figs. 1-2 of Lee discloses that the plurality of stick masks (130a-130e, ¶ [0037]), are combined together to form the second mask 130, and thus, Lee discloses that the second mask 130 extends in the x-direction, as shown in Figures 1 and 2.
Furthermore, regarding the amendments to claim 1, Lee discloses, as set forth in the rejection above: a second mask 130 (Figs. 1-2, ¶ [0037]: the combination of stick masks 130a-130e read on the claimed second mask) fixed to the frame (Figs. 1-2, ¶ [0033]: “frame 110 may include a protrusion part 11 to which the stick masks 130 may be fixed”), crossing the plurality of second opening areas 122 (Figs. 1-3), extending in a first direction (Fig. 2: the x-direction reads on the first direction), wherein a width of the blocking portion (Figs. 1-3: the portion between the patterns 131 in adjacent stick masks (e.g. 130a/130b), in the x-direction) of the second mask 130 (Figs. 1-3) is smaller than a width of each corresponding one of the second opening areas 122 (Figs. 1-3) of the first mask 120, in the first direction (Figs. 1-3: x-direction) and a second direction (Figs. 1-3: y-direction) perpendicular to the first direction (see annotated Figures 2 and 3 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829